Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, and 5-9, and 11-13 are allowed.  All rejections are withdrawn.  The amendments after final dated 11-2-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 13.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any prior art of record “[a] component for a vehicle configured to drive on a roadway, comprising: 
a control unit, wherein the control unit is configured to: 
detect a road user on the roadway external to the vehicle, wherein the type of the road user is a two-track motor vehicle or a single-track motor vehicle or 
a cyclist or a pedestrian; 
ascertain a property of the road user, comprising 
one or more of: 
a type of the road user, 
a space requirement of the road user, 
a movement speed of the road user; and 
a driving style of the road user; 
ascertain that a portion of the roadway is one in which the road user can safely move, based on the detected road user, the property of the road user, and 
a movement trajectory of the vehicle; determine that the road user has left or, 
within a predetermined time interval, will leave the portion of the roadway in which the road user can move; 
prompt the communication means to generate an acoustic output in order to make the road user aware of the portion of the roadway; and 
prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle”.
 	Ng thow Hing discloses detecting a user in a cross walk and a turning path of the vehicle. IF there is an intersection and collision possible then the device can display a warning.  
	Ng Thow Hing is silent as to “[a] component for a vehicle configured to drive on a roadway, comprising: 
a control unit, wherein the control unit is configured to: 
detect a road user on the roadway external to the vehicle, wherein the type of the road user is a two-track motor vehicle or a single-track motor vehicle or 
a cyclist or a pedestrian; 
ascertain a property of the road user, comprising 
one or more of: 
a type of the road user, 
a space requirement of the road user, 
a movement speed of the road user; and 
a driving style of the road user; 
ascertain that a portion of the roadway is one in which the road user can safely move, based on the detected road user, the property of the road user, and 
a movement trajectory of the vehicle; determine that the road user has left or, 
within a predetermined time interval, will leave the portion of the roadway in which the road user can move; 
prompt the communication means to generate an acoustic output in order to make the road user aware of the portion of the roadway; and 
prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle”.
 	Purks discloses a warning for a user on a side of the vehicle.  A laser light can be projected on the roadway.  Purks is silent as to “… [a] component for a vehicle configured to drive on a roadway, comprising: 
a control unit, wherein the control unit is configured to: 
detect a road user on the roadway external to the vehicle, wherein the type of the road user is a two-track motor vehicle or a single-track motor vehicle or 
a cyclist or a pedestrian; 
ascertain a property of the road user, comprising 
one or more of: 
a type of the road user, 
a space requirement of the road user, 
a movement speed of the road user; and 
a driving style of the road user; 
ascertain that a portion of the roadway is one in which the road user can safely move, based on the detected road user, the property of the road user, and 
a movement trajectory of the vehicle; determine that the road user has left or, 
within a predetermined time interval, will leave the portion of the roadway in which the road user can move; 
prompt the communication means to generate an acoustic output in order to make the road user aware of the portion of the roadway; and 
prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle”.
	Urmson discloses a movement trajectory of a vehicle.  
	Urmson is silent as to “[a] component for a vehicle configured to drive on a roadway, comprising: 
a control unit, wherein the control unit is configured to: 
detect a road user on the roadway external to the vehicle, wherein the type of the road user is a two-track motor vehicle or a single-track motor vehicle or 
a cyclist or a pedestrian; 
ascertain a property of the road user, comprising 
one or more of: 
a type of the road user, 
a space requirement of the road user, 
a movement speed of the road user; and 
a driving style of the road user; 
ascertain that a portion of the roadway is one in which the road user can safely move, based on the detected road user, the property of the road user, and 
a movement trajectory of the vehicle; determine that the road user has left or, 
within a predetermined time interval, will leave the portion of the roadway in which the road user can move; 
prompt the communication means to generate an acoustic output in order to make the road user aware of the portion of the roadway; and 
prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle”.
	Lection teaches a radar device and a projected lane marking so the vehicle edges can be shown. 
	Lection is silent as to “[a] component for a vehicle configured to drive on a roadway, comprising: 
a control unit, wherein the control unit is configured to: 
detect a road user on the roadway external to the vehicle, wherein the type of the road user is a two-track motor vehicle or a single-track motor vehicle or 
a cyclist or a pedestrian; 
ascertain a property of the road user, comprising 
one or more of: 
a type of the road user, 
a space requirement of the road user, 
a movement speed of the road user; and 
a driving style of the road user; 
ascertain that a portion of the roadway is one in which the road user can safely move, based on the detected road user, the property of the road user, and 
a movement trajectory of the vehicle; determine that the road user has left or, 
within a predetermined time interval, will leave the portion of the roadway in which the road user can move; 
prompt the communication means to generate an acoustic output in order to make the road user aware of the portion of the roadway; and 
prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668